Citation Nr: 0107097	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right homonymous hemianopsia.

2.  Entitlement to an evaluation in excess of 40 percent for 
focal seizure disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
hypalgesia of the right face.

4.  Entitlement to an evaluation in excess of 40 percent for 
impaired praxis of the right hand.

5.  Entitlement to an evaluation in excess of 20 percent for 
spastic right lower extremity.

6.  Entitlement to service connection for heart disease as 
secondary to arteriovenous malformation.

7.  Entitlement to service connection for hearing loss 
disability in the left ear.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for skin disability, to 
include skin cancer, as due to exposure to Agent Orange.

10.  Entitlement to service connection for peripheral 
neuropathy as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1971, and from September 1974 to September 1984.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board initially notes that the veteran, in September 
1999, withdrew his appeal with respect to the issues of 
entitlement to direct service connection for heart disease 
(based on tobacco use in service), entitlement to service 
connection for heart disease as due to service-connected 
nicotine dependence, and entitlement to service connection 
for post-traumatic stress disorder (PTSD).  While the 
veteran's representative, in October 2000, identified the 
issues on appeal as including entitlement to service 
connection for heart disease as due to nicotine dependence, 
and entitlement to service connection for PTSD, it appears 
that the representative did not realize that the veteran had 
withdrawn his appeal with respect to those issues.  The Board 
notes that the representative's October 2000 statement did 
not actually present any argument with respect to the 
referenced issues, and that no further communication from 
either the veteran or his representative with respect to 
those issues has thereafter been received.  The Board 
therefore concludes that the veteran is not seeking appellate 
review with respect to those issues. 


REMAND

Briefly, the record reflects that the veteran, in his VA Form 
9 dated in September 1999, requested a hearing before a 
traveling member of the Board at the RO.  In October 1999, 
the veteran agreed, in lieu of an in-person hearing before 
the Board, to attend a videoconference hearing at the RO 
before a member of the Board who would be conducting the 
hearing from Washington, DC.  The record reflects that the 
veteran appeared for his scheduled videoconference hearing, 
but that the hearing was canceled because his representative 
did not want to proceed in light of recently received 
additional evidence that had not been added to the claims 
file.  The Board notes that the representative has requested 
that the case be returned to the RO in light of the 
referenced additional evidence.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the 
representative an opportunity to 
submit additional evidence.  If 
additional evidence is received, the 
RO should issue a supplemental 
statement of the case addressing the 
new evidence. 

2.  Unless the benefits sought on 
appeal are granted to the veteran's 
satisfaction, the RO should obtain 
clarification from the veteran and 
his representative as to whether the 
veteran continues to desire a Board 
hearing and if so the nature of the 
hearing desired.  The RO should 
respond appropriately to any 
clarification received. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO. 




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

